DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randazza et al. (US 20050238213) in view of Campbell et al. (US 20190104954).
Re claim 1, Randazza et al. teaches a video camera positioned at an entrance to a building to capture footage of people approaching (FIG. 1), a door locking unit coupled to a door in the entrance of the building (FIG. 1+), a facial recognition unit in communication with the video camera and broadcasting a lock signal to the door locking unit when determining someone is attempting to conceal their face (wearing a mask) (paragraph [0013]+, [0044]+, [0063]+).
Randazza et al. is silent to a second video camera to capture people approaching a cash register and that the cash register is coupled to a locking unit to lock when the facial recognition unit determines a person approaching the register is attempting to conceal their face (wear a mask).
Campbell et al. teaches recording using a camera and face recognition of an individual wearing a mask triggering an alarm causing locking of doors, restricting access to a cash register, safe, etc. (paragraph [0065]+).   Campbell teaches (abstract)+ that it can be used at a business with a counter or any other place that desires to use surveillance as a form of security (paragraph [0060]).   It would have been obvious for the camera to be near the register, to cover the area of interest.
Prior to the effective filing date it would have been obvious to combine the teachings to lock doors to prevent entry but also to lock the registers when detecting a masked person approaching the register, for added security.  It would have been obvious for the second camera to be coupled to the facial recognition unit for such determining and since they are physically monitoring different locations, to have separate cameras.  Locking units for cash registers and doors are obvious expedients to lock.    
To further clarify, Randazza et al. teaches keeping the door closed/ lock when a person wearing a mask is detected (abstract+)  such as at an entrance. Campbell teaches camera use and  face recognition of masked individuals and triggering an alarm that causes locking of doors, restricting access to cash registers, etc.  Therefore as locking of doors is taught by both references, combining such teachings with locking of doors based on mask detection such as by Randazza et al. with locking of doors and restricting access to a safe or cash register as from mask detection by Campbell et al.  would have been obvious to combine (try) for the expected results of increased security.  Having effective security at locations, especially including those where this is money/ cash/ financial transactions is a known concern in the art and therefore combining references as discussed above is an obvious expedient for security and does not render the prior art unusable/ unsatisfactory.  The Examiner includes additional comments regarding this in the remarks section below. 
Re claims 2-3, the use of actuators to lock and unlock as descried is well known and conventional in the art,
Re claim 4, the Examiner notes that it would have been obvious to one of ordinary skill in the art to have a control circuit and associated circuitry to be in connection with a power source (to provide power) and to be in communication with the actuators such that the facial recognition unit can be in communication with the cameras and locking units so as to lock when the necessary conditions are met.  Doing so would have been obvious to have generic computer components/ circuitry to control how devices in the assembly can communicate together to function when conditions of the system are met.
Re claim 5, Randazza et al. teaches facial capturing (paragraph [0063] + and claim 23) and storing through a cryptographic system for security and that facial recognition determine mask wearing/ disguises.  It would have been obvious that such determination including software to facilitate facial recognition processes. 
Re claim 6, Campbell et al. teaches that actions can trigger locking doors, restricting access to resource, or any other responses (automated). Accordingly, it would have been obvious based on facial recognition to lock all resources, as an appropriate response, based on security, as appropriate responses based on a desired security.  Thus one would have been motivated to try this for enhanced security.  
Re claim 7, as discussed above, when a masked/ disguised person is sensed, the cash register is locked.  It would have been obvious to use a control circuit to employ known circuitry to activate the locks when the condition is met. 
Re claim 8, Randazza et al. teaches manual override at a secure location (paragraph [0055]).  It would have been obvious for the manual override to unlock both locks, to provide an override (supervisor) when it is desired, as a failsafe, for example.
Re claim 9, the limitations have been discussed above.

Response to Arguments
Re the Applicants argument that there is not a motivation to combine the prior art teachings, the Examiner respectfully disagrees.  
As grocery/ retail stores sell items which can be of significant value, it would have been obvious to one of ordinary skill in the art combine the teachings for enhanced security, such as by monitoring/access control, cameras, etc.  Combination of the prior art as applied above does not destroy or render unusable or unsatisfactory.  To the contrary, controlling those who enter a building/ area/ region increases security, similar to locking cash registers upon sensing threats/ masking also increases security.  The Examiner maintains that the motivation to combine is apparent in the general state of the art and the relied upon art in the rejection; namely security is desired in areas (stores), especially including those were there are people and cash.  Having security at locations where money is being processed is known in the art.  As Randazza teaches locking or denying entry based on a mask detection, and Campbell teaches mask detection to lock safes/ cash registers and to lock doors, it is understood by the Examiner that the threat of a mask wearer as it pertains to entrance and within a facility is taught by the art, and therefore the combination would have been obvious to try for the expected results associated with mask detection as it pertains to entering and being in a facility/ building/ store.  Such concerns are known in the art and combining two references that deal with mask concerns for security is therefore obvious to one or ordinary skill in the art.  
To further support such a combination as noted by the state of the art,  Wang et al. (US 20080252722) also provides support of the use of the prior art combination as suggested by the Examiner.  Specifically, Wang et al. teaches the use of cameras and video surveillance in financial institutions and supermarkets due to the amount of cash on hand, and that for allowing and disallowing people to enter supermarkets for security (paragraph [0007]+.  Even further, Wang et al. teaches that automatic doors for supermarkets can be controlled to stay closed (not open) when people wearing safety hats are detected (paragraph [0007]+).  Given such teachings of not allowing safety hat individuals to enter a supermarket based on what’s on their head, similar to a mask on a face, the prior art combination above of not allowing masked people to enter a supermarket/ store/ place of business/ etc. is therefore further obviated, as a matter of security, such as locking as an obvious expedient.
Even further, Righetto (US 20210355699) teaches mask detection and locking the opening of an entrance door if no mask is detected (paragraph [0091]+) and paragraph [0006]+ teaches a shop, supermarket, or any room.  Such prior art teachings further support the expected security benefits and usage at grocery/ convenience/ retail stores of access control/ opening doors based on mask status detected, thus support the prior art combinations above.  Even though Righetto teaches opening when a mask is detected (and not closing/ locking) it generally supports mask controlled access to a store, and obviates the prior art combination for the same expected results of controlling access to the store based on masks detected, wherein opening/ closing is an obvious matter of design variation based on the intended use.
Charette et al. (US 20170371339) teaches an identified person wearing a mask can be recorded and the doors of the vehicle locked to prevent entry (paragraph [0035]+) further supporting locking doors when a masked person is detected as a security measure.  
Sheu (US 20090251278) teaches prohibiting a masked person from using an ATM machine for security.
Additionally, the Examiner notes that Klaas et al. (US 20090267764) teaches a security system in a marketplace/ convenient store where if someone attempts to leave (with a recognized threat of theft), the outer door of the vestibule will be locked and then the inner door can be locked, trapping the perpetrator inside, thus further supporting that access control for security for stores is obvious, such as marketplaces. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL I WALSH/Primary Examiner, Art Unit 2887